Name: 2002/336/EC: Commission Decision of 25 April 2002 amending Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (Text with EEA relevance) (notified under document number C(2002) 1520)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  animal product;  agricultural policy;  European Union law;  cooperation policy
 Date Published: 2002-05-03

 Avis juridique important|32002D03362002/336/EC: Commission Decision of 25 April 2002 amending Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (Text with EEA relevance) (notified under document number C(2002) 1520) Official Journal L 116 , 03/05/2002 P. 0051 - 0057Commission Decisionof 25 April 2002amending Decision 2000/159/EC on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(notified under document number C(2002) 1520)(Text with EEA relevance)(2002/336/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(1), and in particular Article 29 thereof,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine and swine and fresh meat from third countries(2), as last amended by Regulation (EC) No 1452/2001(3), and in particular Article 3 thereof,Whereas:(1) Commission Decision 2000/159/EC of 8 February 2000 on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(4), lists the third countries which have submitted a plan, setting out the guarantees offered by the third country as regards the monitoring of the groups of residues and substances referred to in Annex I to Directive 96/23/EC. Consequently, when these guarantees are not provided, the lists laid down by virtue of Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(5), as last amended by Decision 2001/4/EC(6), should be amended in parallel with the modifications to the Annex to Decision 2000/159/EC. The public health concerns in relation to residues in products of animal origin make it necessary to approve and regularly update residue plans for such products.(2) Under Council Directive 96/23/EC third countries must each year forward to the Commission the monitoring plans for the current year and the results of the previous year.(3) When the guarantees foreseen under Directive 96/23/EC are not provided, lists laid down by virtue of Decision 95/408/EC should be suspended in parallel with the modifications to the Annex to Decision 2000/159/EC.(4) With regard to China, the Annex to Decision 2000/159/EC should be brought in line with Commission Decision 2002/69/EC of 30 January 2002 concerning certain protective measures with regard to the products of animal origin imported from China(7).(5) Some third countries have presented residue monitoring plans including results thereof to the Commission, but further evaluation, information or clarification is needed. Pending further evaluation, those third countries should be maintained in the Annex to Decision 2000/159/EC for the products concerned.(6) Certain third countries submitted their monitoring plan after Decision 2000/159/EC was updated by Commission Decision 2001/487/EC(8). Pending further evaluation, those third countries should be included in the Annex to Decision 2000/159/EC for the products concerned.(7) The situation of some other third countries regarding monitoring plans for certain species has changed since the adoption of Decision 2001/487/EC. Pending further evaluation, those third countries should be included in the Annex to Decision 2000/159/EC for the products concerned.(8) Decision 2000/159/EC should therefore be amended accordingly.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/159/EC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 April 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 125, 23.5.1996, p. 10.(2) OJ L 302, 31.12.1972, p. 28.(3) OJ L 198, 21.7.2001, p. 11.(4) OJ L 51, 24.2.2000, p. 30.(5) OJ L 243, 11.10.1995, p. 17.(6) OJ L 2, 5.1.2001, p. 21.(7) OJ L 30, 31.1.2002, p. 50.(8) OJ L 176, 29.6.2001, p. 68.ANNEX"ANNEX>TABLE>"